UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4431



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL DARRYL JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CR-02-104)


Submitted:   October 24, 2003          Decided:     December 11, 2003


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Sanzone, SANZONE & BAKER, P.C., Lynchburg, Virginia, for
Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Darryl Jones pled guilty to one count of possession of

a firearm by a person previously convicted of a misdemeanor crime

of domestic violence, in violation of 18 U.S.C. § 922(g)(9) (2000).

The district court sentenced Jones to twelve months and one day in

prison.   Jones appealed, contending that the district court should

have directed that his sentence be served at a facility where he

could participate in a work release program.    Finding no merit to

his claim, we affirm.

     The power to designate an inmate’s place of incarceration

rests solely with the Bureau of Prisons.       18 U.S.C. § 3621(b)

(2000).   Jones contends, however, that the district court had the

authority to order that he serve his sentence through work release.

Because Jones’ sentence falls within Zone D of the Sentencing

Table, U.S. Sentencing Guidelines Manual, Ch. 5, pt. A (2002),

incarceration was mandatory and alternative punishment, such as

work release, was not available.     USSG §§ 5B1.1 comment. (n.2),

5C1.(f) & comment. n.(8).   Therefore, the district court correctly

concluded that it lacked the authority to order that Jones serve

his sentence through work release.

     For these reasons, we affirm Jones’ sentence.     We dispense

with oral argument because the facts and legal contentions are




                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3